DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Poole et al. (US 2019/0374165 A1).

Claim 1. Poole et al. disclose an ultrasound imaging system (read as The apparatus 10 is configured to acquire ultrasound data from an ultrasound scan and to process the ultrasound data to obtain an ultrasound image [0018]. FIG. 1), comprising: 
an ultrasound transducer (read as ultrasound images are acquired with the transducer probe [0060]); and 
a processor coupled to the ultrasound transducer (read as read as processing apparatus 22 [0024]. FIG. 1 transducer probe (item 14) coupled to Processing apparatus item 22)), wherein the processor is configured to: 
identify, using a machine learning (ML) classifier (read as applies the machine learning algorithm to the ultrasound image I, user-identified location L, and parameter values P [0112]), an anatomical structure within a patient's body based on a signal received from the ultrasound transducer (read as the acquisition circuitry 24 obtains a set of features from the imaging information for the region IL The set of features comprises at least one intensity distribution and at least one texture feature. In other embodiments, any suitable features may be used [0114]); 
retrieve, from a computer-readable storage medium, a first set of transducer parameters corresponding to the anatomical structure (read as The acquisition circuitry 24 inputs the extracted features into the trained machine learning algorithm… The machine learning algorithm outputs a new set of parameter values P [0117]); 
configure the ultrasound transducer based on the first set of transducer parameters (read as If at any instance of stage 88 the parameter values P are found to have converged, the process of FIG. 5 moves to stage 90. The current parameter values P are taken to be the preferred [0125]); and 
collect a first image of the anatomical structure via the ultrasound transducer using the first set of transducer parameters (read as The current parameter values P are taken to be the preferred, or optimal, parameter values P* for the subject and anatomical region being scanned [0125]).
Poole et al. do not explicitly disclose selecting a set of parameters, from a storage medium, associated with an anatomical structure and use them to collect ultrasonic images.  However, Poole et al. disclose starting with a set of default parameters then use a machine learning algorithm to adjust them based on the anatomical structure being scanned.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Poole et al. and use a machine learning algorithm to obtain predictable result of optimizing the parameters of an ultrasonic apparatus based on the anatomical structure being examined.

Claim 2. The ultrasound imaging system of claim 1, Poole et al. disclose,
wherein the processor is further configured to: 
determine whether the first image meets a desired image quality (read as If no parameter value differs by more than a threshold value, the parameter values may be considered to have converged [0120]); 
if the first image does not meet the desired image quality, update the first set of transducer parameters to generate a second set of transducer parameters (read as If the parameter values have not converged, the process of FIG. 5 returns to stage 84. The acquisition circuitry 84 instructs the ultrasound machine 12 to acquire a set of image data using the new values for the parameter values P that were generated by the machine learning algorithm [0122]); 
configure the ultrasound transducer based on the second set of transducer parameters (read as If the parameter values have not converged, the process of FIG. 5 returns to stage 84. The acquisition circuitry 84 instructs the ultrasound machine 12 to acquire a set of image data using the new values for the parameter values P that were generated by the machine learning algorithm [0122]); and 
collect a second image of the anatomical structure via the ultrasound transducer, using the second set of transducer parameters (read as If the parameter values have not converged, the process of FIG. 5 returns to stage 84. The acquisition circuitry 84 instructs the ultrasound machine 12 to acquire a set of image data using the new values for the parameter values P that were generated by the machine learning algorithm [0122]).

Claim 3. The ultrasound imaging system of claim 2, Poole et al. disclose,
wherein the processor automatically determines whether the first image meets the desired image quality based on image characteristics of the first image (read as In order to compare the differences in parameter values across different parameters, the parameter space is scaled. For example, a respective variance for each parameter may be estimated from the set of training samples [0121]).

Claim 4. The ultrasound imaging system of claim 3, Poole et al. disclose,
wherein the processor automatically determines whether the first image meets a desired image quality by comparing the image characteristics with a database of known user preferences or image characteristics of images previously accepted by a user (read as algorithm trained using user-selected values for the set of imaging parameters, wherein the user-selected values are selected to provide a preferred appearance of the region of interest [0016]).

Claim 5. The ultrasound imaging system of claim 2, Poole et al. disclose,
wherein the processor determines whether the first image meets the desired image quality based on manual input from a user whether the first image is accepted (read as for each of a plurality of anatomical regions of a plurality of subjects, obtain a user-selected set of values for a set of imaging parameters, wherein the user-selected set of values is selected by the user as providing a preferred appearance of the anatomical region of the subject in an ultrasound image [0016]).

Claim 6. The ultrasound imaging system of claim 1, Poole et al. disclose,
wherein the first set of transducer parameters are previously provided by a user for the anatomical structure (read as for each of a plurality of anatomical regions of a plurality of subjects, obtain a user-selected set of values for a set of imaging parameters, wherein the user-selected set of values is selected by the user as providing a preferred appearance of the anatomical region of the subject in an ultrasound image [0016]).

Claim 7. The ultrasound imaging system of claim 6, Poole et al. disclose,
wherein the first set of transducer parameters are previously provided by the user for the anatomical structure in response to an A/B comparison based on images generated by different image parameters (read as  receiving a user-selected set of values that are selected by the user as providing a preferred appearance of the anatomical region of the subject in the ultrasound image; automatically generating a plurality of sets of values for the set of imaging parameters; using the medical scanner to scan the anatomical region of the subject using each of the automatically-generated sets of values for the set of imaging parameters [0017]).

Claim 8. The ultrasound imaging system of claim 2, Poole et al. disclose,
wherein the processor is configured to update the first set of transducer parameters based on user input (read as for each of a plurality of anatomical regions of a plurality of subjects, obtain a user-selected set of values for a set of imaging parameters, wherein the user-selected set of values is selected by the user as providing a preferred appearance of the anatomical region of the subject in an ultrasound image [0016]).

Claim 9. The ultrasound imaging system of claim 8, Poole et al. disclose,
wherein the processor is further configured to update the ML classifier based on the user input (read as algorithm trained using user-selected values for the set of imaging parameters, wherein the user-selected values are selected to provide a preferred appearance of the region of interest [0016]) …Image features, parameter values, location of interest may be combined by a classifier such as an SVM, decision forest, logistic regression. Image features, parameter values location of interest may be combined by a dense layer added to the convolutional neural network [0155]).

Claim 10. The ultrasound imaging system of claim 8, Poole et al. disclose,
wherein at least one parameter of the first set of transducer parameters comprises an aperture, a delay profile, a windowing function, or a power of a transmit profile (read as for example, parameters relating to frequency, pulse duration, pulse power, frame rate, depth and focus (for example, F-number) [0003]).

Claim 11. The ultrasound imaging system of claim 8, Poole et al. disclose,
wherein the ML classifier comprises a multilayer perceptron neural network (read as the machine learning algorithm comprises a neural network, for example a convolutional neural network. In further embodiments, any image-based machine learning algorithm may be used. For example, extraction of texture features may be followed by a support vector machine (SVM), k-nearest neighbor (k-NN), or decision forest algorithm [0028]. FIG. 4).

Claim 12. A computer-implemented method for optimizing sonogram images (FIG. 5), comprising: 
identifying, using a machine learning (ML) classifier (read as applies the machine learning algorithm to the ultrasound image I, user-identified location L, and parameter values P [0112]), an anatomical structure within a patient's body based on a signal received from an ultrasound transducer (read as the acquisition circuitry 24 obtains a set of features from the imaging information for the region IL The set of features comprises at least one intensity distribution and at least one texture feature. In other embodiments, any suitable features may be used [0114]); 
retrieving, from a computer-readable storage medium, a first set of transducer parameters corresponding to the anatomical structure (read as The acquisition circuitry 24 inputs the extracted features into the trained machine learning algorithm… The machine learning algorithm outputs a new set of parameter values P [0117]); 
configuring the ultrasound transducer based on the first set of transducer parameters (read as If at any instance of stage 88 the parameter values P are found to have converged, the process of FIG. 5 moves to stage 90. The current parameter values P are taken to be the preferred [0125]); and 
collecting a first image of the anatomical structure via the ultrasound transducer using the first set of transducer parameters (read as The current parameter values P are taken to be the preferred, or optimal, parameter values P* for the subject and anatomical region being scanned [0125]).
Poole et al. do not explicitly disclose selecting a set of parameters, from a storage medium, associated with an anatomical structure and use them to collect ultrasonic images.  However, Poole et al. disclose starting with a set of default parameters then use a machine learning algorithm to adjust them based on the anatomical structure being scanned.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Poole et al. and use a machine learning algorithm to obtain predictable result of optimizing the parameters of an ultrasonic apparatus based on the anatomical structure being examined.

Claim 13. The computer-implemented method of claim 12, Poole et al. disclose,
further comprising: 
determining whether the first image meets a desired image quality (read as If no parameter value differs by more than a threshold value, the parameter values may be considered to have converged [0120]); 
if the first image does not meet the desired image quality, updating the first set of transducer parameters to generate a second set of transducer parameters (read as If the parameter values have not converged, the process of FIG. 5 returns to stage 84. The acquisition circuitry 84 instructs the ultrasound machine 12 to acquire a set of image data using the new values for the parameter values P that were generated by the machine learning algorithm [0122]); 
configuring the ultrasound transducer based on the second set of transducer parameters (read as If the parameter values have not converged, the process of FIG. 5 returns to stage 84. The acquisition circuitry 84 instructs the ultrasound machine 12 to acquire a set of image data using the new values for the parameter values P that were generated by the machine learning algorithm [0122]); and 
collecting a second image of the anatomical structure via the ultrasound transducer, using the second set of transducer parameters (read as If the parameter values have not converged, the process of FIG. 5 returns to stage 84. The acquisition circuitry 84 instructs the ultrasound machine 12 to acquire a set of image data using the new values for the parameter values P that were generated by the machine learning algorithm [0122]).

Claim 14. The computer-implemented method of claim 13, Poole et al. disclose,
wherein determining whether the first image meets the desired image quality comprises determining whether the first image meets the desired image quality based on image characteristics of the first image (read as In order to compare the differences in parameter values across different parameters, the parameter space is scaled. For example, a respective variance for each parameter may be estimated from the set of training samples [0121]).

Claim 15. The computer-implemented method of claim 14, Poole et al. disclose,
wherein determining whether the first image meets the desired image quality comprises comparing the image characteristics with a database of known user preferences or image characteristics of images previously accepted by a user (read as algorithm trained using user-selected values for the set of imaging parameters, wherein the user-selected values are selected to provide a preferred appearance of the region of interest [0016]).

Claim 16. The computer-implemented method of claim 13, Poole et al. disclose,
wherein determining whether the first image meets the desired image quality comprises receiving manual input from a user as to whether the first image is accepted (read as for each of a plurality of anatomical regions of a plurality of subjects, obtain a user-selected set of values for a set of imaging parameters, wherein the user-selected set of values is selected by the user as providing a preferred appearance of the anatomical region of the subject in an ultrasound image [0016]).

Claim 17. The computer-implemented method of claim 13, Poole et al. disclose,
wherein the first set of transducer parameters are previously specified by a user for the anatomical structure or determined in response to an A/B comparison by the user based on images generated by different image parameters (read as  receiving a user-selected set of values that are selected by the user as providing a preferred appearance of the anatomical region of the subject in the ultrasound image; automatically generating a plurality of sets of values for the set of imaging parameters; using the medical scanner to scan the anatomical region of the subject using each of the automatically-generated sets of values for the set of imaging parameters [0017]).

Claim 18. The computer-implemented method of claim 13, Poole et al. disclose,
wherein updating the first set of transducer parameters comprises updating the first set of transducer parameters and the ML classifier based on user input (read as algorithm trained using user-selected values for the set of imaging parameters, wherein the user-selected values are selected to provide a preferred appearance of the region of interest [0016]) …Image features, parameter values, location of interest may be combined by a classifier such as an SVM, decision forest, logistic regression. Image features, parameter values location of interest may be combined by a dense layer added to the convolutional neural network [0155]).

Claim 19. The computer-implemented method of claim 12, Poole et al. disclose,
wherein at least one transducer parameter of the first set of transducer parameters comprises an aperture, a delay profile, a windowing function, or a power of a transmit profile (read as for example, parameters relating to frequency, pulse duration, pulse power, frame rate, depth and focus (for example, F-number) [0003]).

Claim 20. The computer-implemented method of claim 12, Poole et al. disclose,
wherein the ML classifier comprises a multilayer perceptron neural network (read as the machine learning algorithm comprises a neural network, for example a convolutional neural network. In further embodiments, any image-based machine learning algorithm may be used. For example, extraction of texture features may be followed by a support vector machine (SVM), k-nearest neighbor (k-NN), or decision forest algorithm [0028]. FIG. 4).

Claim 21. Poole et al. disclose a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by a processor (read as circuitries are each implemented in the CPU and/or GPU of processing apparatus 22 by means of a computer program having computer-readable instructions that are executable to perform the method of the embodiment [0023] … hard drive and other components including RAM, ROM [0026]), causes the processor to perform operations comprising: 
identifying, using a machine learning (ML) classifier (read as applies the machine learning algorithm to the ultrasound image I, user-identified location L, and parameter values P [0112]), an anatomical structure within a patient's body based on a signal received from an ultrasound transducer (read as the acquisition circuitry 24 obtains a set of features from the imaging information for the region IL The set of features comprises at least one intensity distribution and at least one texture feature. In other embodiments, any suitable features may be used [0114]); 
retrieving, from a computer-readable storage medium, a first set of transducer parameters corresponding to the anatomical structure (read as The acquisition circuitry 24 inputs the extracted features into the trained machine learning algorithm… The machine learning algorithm outputs a new set of parameter values P [0117]); 
configuring the ultrasound transducer based on the first set of transducer parameters (read as If at any instance of stage 88 the parameter values P are found to have converged, the process of FIG. 5 moves to stage 90. The current parameter values P are taken to be the preferred [0125]); and 
collecting a first image of the anatomical structure via the ultrasound transducer using the first set of transducer parameters (read as The current parameter values P are taken to be the preferred, or optimal, parameter values P* for the subject and anatomical region being scanned [0125]).
Poole et al. do not explicitly disclose selecting a set of parameters, from a storage medium, associated with an anatomical structure and use them to collect ultrasonic images.  However, Poole et al. disclose starting with a set of default parameters then use a machine learning algorithm to adjust them based on the anatomical structure being scanned.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Poole et al. and use a machine learning algorithm to obtain predictable result of optimizing the parameters of an ultrasonic apparatus based on the anatomical structure being examined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646